Citation Nr: 0509822	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received which is  
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which declined to reopen a previously denied 
claim of entitlement to service connection for a low back 
disability.

Procedural History

The veteran served on active duty in the United States Army 
Air Force from December 1941 to October 1945.  

In October 1987 the RO received the veteran's original claim 
of entitlement to service-connection of a low back 
disability.  A November 1987 RO rating decision denied the 
veteran's claim.  The veteran appealed to the Board.  In a 
May 1988  decision the Board denied the veteran's claim.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for a low back disorder.  
In an August 1991 decision, the Board determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the claim.

In June 1995, the veteran filed a request to reopen his 
previously denied claim.  
In a July 1995 rating decision the RO denied the veteran's 
request to reopen.  The veteran did not initiate an appeal.  

In May 1997 the RO received the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection for a low back condition.  The November 1997 
rating decision denied the veteran's claim.  The veteran 
disagreed with the November 1997 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 1999.  

In a decision dated April 14, 2004, the Board denied the 
veteran's request to reopen the previously denied claim of 
entitlement to service connection for a low back disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
January 2005, representatives of the veteran and the 
Secretary of Veterans Affairs filed with the Court a Joint 
Motion to Remand and to Stay Further Proceedings (the Joint 
Motion).  On January 26, 2005, the Court issued an Order 
which granted the Joint Motion, vacated the Board's April 
2004 decision and remanded the case to the Board, directing 
that Board reconsider the matter on appeal and directing that 
the Board limit its inquiry concerning the matter of 
submission of new and material evidence only as to the basis 
of the prior final denial, absence of evidence of in-service 
incurrence of disease or injury.  See Molloy v. Brown, 9 
Vet.App. 513 (1998) [where the last final disallowance of a 
claim is predicated on the lack of one of the three basic 
requirements for entitlement to service connection, 
subsequent attempts to reopen the claim cannot be denied due 
to a lack of a different element or requirement].  
Accordingly, the matter has been returned to the Board for 
this consideration.  

A motion to advance this case on the docket due to the 
veteran's advanced age was granted by the Board in April 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1. The RO last denied service connection for a low back 
disorder in an unappealed July 1995 rating decision on the 
basis of the absence of evidence of in-service incurrence of 
disease or injury.  

2. Evidence received subsequent to the July 1995 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.



CONCLUSIONS OF LAW

1. The July 1995 RO rating decision denying the claim on the 
basis of the absence of showing of in-service incurrence of 
disease or injury is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2. New and material evidence has not been received as to in-
service incurrence of disease or injury, and the claim for 
service connection for a low back disorder injury may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that he injured his back 
in service as a result of slipping on wet slate steps and 
that he has a current back disability resulting therefrom.  
Implicit in the veteran's presentation is the contention that 
he has submitted new and material evidence which is 
sufficient to reopen his previously-denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

As has been discussed in the Introduction, the Board's April 
14, 2004 decision was appealed to the Court.  Based on the 
Joint Motion, the Court vacated and remanded the case for the 
sole purpose of having the Board comply with Molloy.  There 
was no indication in the Joint Motion or in the Court's 
January 26, 2005 Order about inadequate VCAA compliance or 
that the Board's discussion of the VCAA on pages 4-8 of its 
April 2004 decision was in any way deficient. 

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5 Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"].  The Board will assume that the Court will follow 
its own precedent and that no additional matters remain at 
issue, including any concerns related to the VCAA.

One further point is in order regarding the VCAA.  In 
Pelegrini v. Principi, decided after the Board's April 2004 
decision but before the January 2005 Joint Motion and Court 
Order, the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for benefits.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  


In this case, the VCAA notice letter was not sent prior to 
the November 1997 adjudication of the present claim to 
reopen.  Since the Joint Motion and Court Order made no 
mention of this, as discussed above the Board assumes that 
such is not a problem in this case.  However, because the 
April 2004 Board decision could not address the later-decided 
Pelegrini, for the sake of completeness the Board will 
briefly address the matter now.  

Manifestly, providing VCAA notice in November 1997, three 
years before the enactment of the VCAA in November 2000, was 
a practical and legal impossibility.  VA's General Counsel 
has held that the failure to do so does not constitute error. 
See VAOGCPREC 7-2004.  This claim was later readjudicated, 
and supplemental statements of the case were provided to the 
veteran following VCAA notice compliance action.  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice. 

In February 2005, the Board sent the veteran a letter, with a 
copy to his accredited representative, specifically asking if 
he had any additional evidence to submit.  In March 2005, the 
veteran responded, stating that he did not have anything else 
to submit, and to proceed immediately with the readjudication 
of his appeal.  Later in March 2005, the veteran's 
representative filed a brief in which there was no indication 
that additional evidence would be forthcoming.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran declined a hearing before 
a Veterans Law Judge.

Therefore, the Board concludes that to decide the appeal now 
would not be prejudicial to the veteran, given the facts as 
stated above and in light of the veteran's advancing age.  



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)]. The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in May 1997, it will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001).  
The applicable law will be explained in the paragraph 
immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, where the last final disallowance 
of a claim is predicated on the lack of one of the three 
basic requirements for entitlement to service connection, 
subsequent attempts to reopen the claim cannot be denied due 
to a lack of a different element or requirement.  See Molloy, 
supra.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The veteran's service medical records are missing and are 
presumed to have been destroyed in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  

A July 1995 rating decision represents the last unappealed 
and final decision on this claim.  Prior to July 1995, the 
veteran filed several claims of entitlement to service 
connection for a low back disability. These claims were 
denied by the RO on several occasions and by the Board twice, 
in May 1988 and in August 1991.  Each time the claim was 
denied due to a lack of evidence of in-service incurrence of 
disease or injury.  

The evidence of record at the time of the July 1995 RO 
decision showed that the veteran was first treated for 
problems with his back in 1987, over 40 years after service.  
A VA X-ray report dated in October 1987 showed that he had 
osteoporatic changes in his lumbar spine, but with no 
evidence of acute injury.  VA outpatient and hospital reports 
dated in the early 1990's showed treatment for low back pain 
without any findings suggesting that these problems 
originated in service.

Also of record in July 1995 were statements of the veteran, 
his wife and a friend to the effect that the veteran's low 
back problems were due to his World War II military service.

The July 1995 RO decision

The veteran's claim seeking entitlement to service connection 
for a low back disorder was denied by the RO in a rating 
decision issued in July 1995.  In essence, the RO determined 
that the veteran had not submitted new and  material evidence 
which would tend to establish that the veteran had incurred 
an injury in service.  The RO identified a lay statement 
which indicated that both the writer and the veteran served 
together in the same unit during service, and that the writer 
was aware of the fact that the veteran injured himself but 
did not seek medical attention despite what he, the writer, 
thought could have been a serious injury.  The writer added 
that he and some others wondered why the veteran did not seek 
medical treatment at the time.  The RO declined to reopen the 
claim on the basis that the aforementioned "buddy" 
statement failed to detail the date, type and specific nature 
of the alleged injury.

The veteran was provided notice of his appellate rights by 
letter dated July 24, 1995; he did not appeal.

The additionally received evidence

The veteran requested reopening of his claim in May 1997.  
Evidence submitted in connection with this claim includes the 
report of an MRI of the lumbar spine taken in November 1995, 
which revealed a small central herniated disc at L5-S1; 
outpatient treatment reports dated in 1997 from the Hall 
County Rural Health Center, which denote treatment for back 
pain and a diagnosis of spinal stenosis; and additional VA 
outpatient treatment reports dated in 1999-2002, which 
describe a history of chronic low back pain.

The veteran submitted a statement indicating that he could 
not obtain any records from a deceased former doctor, Dr. G. 
and from the Goodall Hospital, which he reported had been 
torn down sometime in the past.  The veteran claimed that 
such records, if extant, would demonstrate treatment for a 
broken vertebra in 1946 or 1947.

The veteran also submitted written statements in August 1998 
and July 2003.  These statements repeated the veteran's 
description of his injury.  

In addition, the veteran submitted a statement from a retired 
county judge who attested to his honesty, hard-working 
nature, and truthfulness.  This judge indicated as well that 
the veteran was like others of his generation who were eager 
to get home after the war and therefore failed to report an 
in-service injury, which did not become troublesome until 
years later. 

Analysis

Initial matter - the Joint Motion

The procedural history of this case has been set out  above.  
In April 2004, the Board denied the veteran's request to 
reopen his previously-denied claim of entitlement to service 
connection for a back disability on the basis that new and 
material evidence had not been submitted as to the matter of 
medical nexus [element (3)].  The Joint Motion, citing 
Molloy, called upon the Court to vacate the Board's April 
2004 decision and remand the case with the direction that the 
Board limit its inquiry to whether or not the veteran has 
submitted new and material evidence with respect to in-
service incurrence of disease or injury [element (2)] only, 
because that was the only element which was considered in the 
last final RO decision in July 1995.  No other reasons were 
stated for the remand.  The Court's January 26, 2006 order 
merely adopted the Joint Motion without comment.

The Board notes that the Joint Motion and Court order 
provided no findings indicating that material evidence 
concerning element (2), in-service incurrence of disease or 
injury, had in fact been submitted.  The sole reason for the 
remand was for the Board to discuss the matter in its reasons 
and bases.   

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

Discussion

As discussed above, the prior final denial of the veteran's 
claim was a July 1995 rating decision.  The stated reason for 
the RO's denial of the veteran's claim at that time was his 
failure to provide new and material evidence of in-service 
incurrence of disease or injury, or put another way his 
failure to present new and material evidence sufficient to 
satisfy element (2).  Pursuant to the January 2005 Joint 
Motion, the Board has been directed to limit its inquiry only 
to this element.  

At the time of the July 1995 decision, the unavailability of 
the veteran's service medical records was known.  
Additionally, the veteran's statements have consistently 
indicated that he did not pursue treatment for the claimed 
injury during service and, further, that he refused to 
disclose those injuries prior to separation.  Therefore, 
there was, and is, not of record any service medical record 
verifying that the veteran had suffered an in-service injury.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

In order to show in-service incurrence of back injury, the 
veteran submitted several lay statements.  These statements 
included repeated lay statements from the veteran describing 
a fall which the veteran asserted broke a bone, and a lay 
statement received in January 1989 indicating that the 
veteran told the writer that he had fallen during service and 
injured his back, but that the veteran did not pursue 
treatment.  Also of record was a June 1995 lay statement from 
R.A. indicating that the veteran suffered an in-service 
injury.  After considering all of the lay evidence of record 
the RO determined in its July 1995 decision that evidence of 
in-service incurrence of injury had not been met.  

Since July 1995 the veteran has submitted new evidence.  Of 
that evidence the only evidence that pertains to issue at 
hand, evidence of in-service incurrence of disease or injury, 
are the veteran's own May 1997, August 1998 and July 2003 lay 
statements describing the events of his claimed injury; and a 
March 1998 statement received from the county judge attesting 
to the veteran's character.  

The statement from the county judge does not include any 
claim on the part of the judge that he witnessed or in any 
way had knowledge of the veteran experiencing any back injury 
in service.  Instead, the statement is a reference to the 
veteran's superior character and reputation for truthfulness.  
However, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is presumed.  See Justus, supra.  Accordingly, the 
veteran's reputation for truthfulness is not at issue.  
Therefore, while the statement is new in that it was not 
previously of record, it is not material, as it does not bear 
on the matter at hand, whether an in-service injury occurred.  

The veteran's own statements are essentially reiterate his 
previously considered contentions that his back disability 
began with an injury in service.  As such, these statements 
are not considered to be new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).    

Accordingly, new and material evidence has not been submitted 
with respect to the element at issue, in-service incurrence 
of disease or injury.  See Molloy, supra.  Therefore, the 
claim is not reopened.  See 38 C.F.R. § 3.156 (2001).  
  
In conclusion, for the reasons stated above the Board finds 
that the evidence received subsequent to the July 1995 rating 
decision is not new and material and does not serve to reopen 
the claim for service connection for a low back disorder. The 
benefit sought on appeal remains denied.

Additional comment

In the now vacated April 2004 decision, the Board stated that 
Hickson element (2) "had . . . arguably been satisfied."  
As discussed above, that Board decision has been vacated by 
the Court, and this statement (which was inconclusive, 
amounted to dicta at the time and was unaccompanied by 
reasons and bases) has no binding effect on the Board 
currently.  




	(CONTINUED ON NEXT PAGE)




	
ORDER

New and material evidence has not been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a low back disorder; the benefits 
sought with regard to this claim remain denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


